Citation Nr: 0422059	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for dyshidrosis 
and hyperhydrosis with keratoma of the right foot, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for dyshidrosis 
and hyperhydrosis with keratoma of the left foot, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO assigned a 20 percent disability rating for 
dyshidrosis and hyperhydrosis with keratoma of the right 
foot, and a 20 percent disability rating for dyshidrosis and 
hyperhydrosis with keratoma of the left foot.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in November 
2000.  A transcript of this hearing has been associated with 
the claims file.

In March 2001, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.


REMAND

The veteran was service-connected for dishydrosis and 
hyperhydrosis with keratoma of both feet in March 1984, with 
a noncompensable evaluation assigned under Diagnostic Code 
7899-7813, which contemplates a skin disorder.  The veteran 
filed a claim for an increased evaluation in February 1998.  
In a September 1998 rating decision, the RO increased the 
evaluation to 10 percent for both feet under Diagnostic Code 
7813.  The veteran appealed that evaluation.

In a November 1999 rating decision, the RO assigned a 
separate 10 percent evaluation for each foot.  It assigned 10 
percent under Diagnostic Code 7806-5276 for the right foot 
and 10 percent under Diagnostic Code 5276 for the left foot.  
In a December 2002 rating decision, the RO assigned a 20 
percent evaluation for each foot under Diagnostic Code 5276-
5284.  The Board notes that Diagnostic Code 7806 contemplates 
a skin disorder and that Diagnostic Codes 5276 and 5284 
contemplate musculoskeletal system disorders.

The Board finds that the RO has combined orthopedic 
manifestations and skin disorder manifestations in its 
disability evaluation of each foot, although the veteran was 
not originally service connected for an orthopedic disability 
of the feet.  Further, the rating criteria for evaluating 
skin disorders were amended in September 2002, and the RO has 
not apprised the veteran of the amended criteria.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Schedule an appropriate examination 
for an evaluation of the veteran's 
service-connected dishydrosis and 
hyperhydrosis with keratoma of both feet.  
The examiner should describe whether the 
dishydrosis and hyperhydrosis with 
keratoma of both feet are manifested by 
(1) exfoliation, exudation, or itching, 
involving an exposed surface or extensive 
area, or (2) constant exudation or 
itching, extensive lesions, or marked 
disfigurement, or (3) ulceration or 
extensive exfoliation or crusting and 
systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.
	The examiner should also describe 
whether dishydrosis and hyperhydrosis 
with keratoma of both feet (1) covers at 
least 5 percent, but less than 20 percent 
of the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected, or whether the 
veteran underwent intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than 6 weeks 
during the past 12-month period, or (2) 
covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or whether the veteran 
underwent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of 6 weeks or more, but not 
constantly, during the past 12-month 
period, or (3) covers more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, or 
whether the veteran underwent constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.
	The examiner should opine as to what 
specific orthopedic symptoms are 
attributable to the service-connected 
dyshidrosis and hyperhydrosis with 
keratoma of the feet.  The examiner 
should indicate whether the 
manifestations are mild, moderate, or 
severe.  The examiner should indicate (1) 
whether the veteran's symptoms are 
pronounced, with marked pronation, with 
extreme tenderness of the plantar 
surfaces of the feet, or with marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, and 
whether the symptoms are improved by 
orthopedic shoes or appliances, or (2) 
whether the symptoms are severe, with 
evidence of marked deformity (pronation, 
abduction, etc.), with pain on 
manipulation and use accentuated, or with 
indication of swelling on use, and 
characteristic callosities, or (3) 
whether the symptoms are moderate, with a 
weight-bearing line over or medial to the 
great toe, with inward bowing of the 
tendo achillis, or with pain on 
manipulation and use of the feet, 
bilateral or unilateral, or (4) whether 
the symptoms are mild, with relief 
provided by built-up shoe or arch 
support.

2.  Readjudicate the evaluation of the 
veteran's service-connected dishydrosis 
and hyperhydrosis with keratoma of each 
foot.  Issue a supplemental statement of 
the case, which includes the new rating 
criteria for evaluating skin disorders.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




